Citation Nr: 1437970	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  09-19 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for a bilateral hip condition, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for a bilateral knee condition, and if so, whether service connection is warranted.  

3. Entitlement to a rating in excess of 20 percent for low back strain associated L5 non-rib-bearing vertebrae, reversed lordosis of the lumbar spine, and degenerative changes of the lumbar and thorocolumbar spine.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008, November 2011, and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of those proceedings is of record. 
 
The issues of entitlement to service connection for anal skin tags, service connection for sleep apnea, service connection for a depressive condition as secondary to service-connected disabilities and a temporary total evaluation for convalescence following hemorrhoid surgery, have all been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

Although the RO has reopened the Veteran's claims of service connection for bilateral hip and bilateral knee condition, the Board is required to consider the issue of finality before it can consider the claims on their merits, and as such, the issues have been characterized as shown on the title page.  See 38 U.S.C.A. §§ 5108, 7104(b); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The issues of an increased evaluation for a back condition and entitlement to a TDIU are addressed in the REMAND portion of the decision below and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The July 2006 rating decision denying the Veteran's claims for service connection for a bilateral hip condition and service connection for a bilateral knee condition was not appealed and no new and material evidence was received within the appeal period.

2.  Evidence submitted since July 2006, including the Veteran's lay statements, VA and private treatment records, private medical opinion, is not duplicative or cumulative of evidence previously received and raises a reasonable possibility of substantiating the Veteran's claim.

3.  Resolving all doubt in the Veteran's favor, his right hip and left hip arthritis had their onset during service.

4.  Resolving all doubt in the Veteran's favor, his right knee and left knee arthritis had their onset during service.


CONCLUSIONS OF LAW

1.  The unappealed July 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The Veteran has submitted new and material evidence sufficient to reopen his claims for service connection for a bilateral hip condition and service connection for a bilateral knee condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for right and left hip arthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  The criteria for service connection for right and left knee arthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's initial claims for entitlement to for service connection for a bilateral hip condition and service connection for a bilateral knee condition were denied in a July 2006 rating decision.  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Veteran did not file a substantive appeal to the July 2006 rating decision and no new and material evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the July 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  Shade, supra.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the July 2006 decision, the Veteran has proffered testimony concerning his duties during service and private medical opinions that his hip and knee conditions are related to service.  As this evidence was not previously before agency decisionmakers, supports an unestablished fact necessary to substantiate the Veteran's claim, and is neither duplicative nor cumulative of evidence previously received, the Board finds it to be new and material sufficient to warrant reopening the Veteran's claim for service connection for a psychiatric disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

The Veteran has been diagnosed with severe bilateral arthritis of the hips in 2006, requiring multiple surgeries, and moderate arthritis of the knees in 2003.  The Veteran has testified that the high impact nature of his assignments over a 20-year period of active duty service is responsible for his current knee and hip conditions. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service treatment records do not contain complaints, diagnoses or treatment for hip or knee related diseases or injuries.  There is a notation of leg cramps on the Veteran's entrance examination.  At his hearing the Veteran asserts that he felt pain in his hip and leg during service and began limping roughly 11-12 years into service.  

While the Veteran's STRs do not contain evidence of an in service injury or disease, the Veteran has credibly testified that he suffered pain from hip and knee problems during service and that these symptoms persisted following separation.  Statements from the Veteran's wife also indicate that the Veteran had developed a limp by the time he exited service.  

A July 2008 opinion furnished by the Veteran's private treatment provider, Dr. Boone, states that the Veteran's arthritis is in all reasonable medical probability related to military service.  The opinion noted the Veteran's duties during the last several years of service involved high-impact activities such as repelling from helicopters.  The examiner also noted that the Veteran's arthritis manifested too quickly following separation for it not have been present during service.  A second opinion by a Dr. Palafox in March 2011 also concludes that the Veteran's arthritis is likely due to service given the severe nature of the Veteran's arthritis and his relatively young age.  The opinions appear to be based upon the application of established medical principles and both the opinions themselves and the underlying facts, as related by the Veteran, are uncontradicted by the record. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that his bilateral hip arthritis and bilateral knee arthritis are related to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection is warranted.


ORDER

New and material evidence having been received; the Veteran's claim for entitlement to service connection for a bilateral hip condition is reopened.

Service connection for right hip arthritis is granted.

Service connection for left hip arthritis is granted.

New and material evidence having been received; the Veteran's claim for entitlement to service connection for a bilateral knee condition is reopened.

Service connection for right knee arthritis is granted.

Service connection for left knee arthritis is granted.


REMAND

At his June 2014 Board Hearing, the Veteran reported that his service-connected back disability has worsened since his most recent VA examination in November 2012.  As such, VA is required to afford him a contemporaneous medical examination to assess the current nature, extent and severity of his back disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Veteran has claimed entitlement to a TDIU based on his service-connected disabilities.  The issue must be readjudicated following the assignment of an appropriate rating for the Veteran's service-connected knee and hip conditions and the completion of development of the Veteran's increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his service-connected disabilities and their impact on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Schedule the Veteran for an examination by an appropriate VA medical professional in order to determine the current nature and severity of his back condition.  The examiner should conduct any necessary testing, including range of motion studies.  The examiner must indicate whether the Veteran has any neurologic impairment, to include peripheral neuropathy.  The examiner must also offer an opinion on the impact of the Veteran's back disability on his occupational and living activities.

3.  Then schedule the Veteran for an examination with a vocational specialist to determine the impact of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The claims folder must be reviewed by the examiner.  All necessary tests should be conducted and all findings should be reported in detail.

The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service connected disabilities alone render him unable to secure or follow a substantially gainful occupation.  The examiner must take into consideration the Veteran's level of education, training, and previous work experience.  The examiner should describe what type of employment activities would be limited due to his service connected disabilities.

4.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


